DETAILED ACTION
The following Office action concerns Patent Application Number 16/768,749.  Claims 1 and 3-7 are pending in the application.
The applicant’s amendment filed August 23, 2021 has been entered.
The previous rejection of claims 1 and 3-6 over Choi et al, Lee et al, Yamamoto et al and Sato et al is withdrawn in light of the applicant’s amendment.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1, 3, 4 and 7 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Higano et al (US 2017/0103824).
Higano et al teaches a conductive paste comprising conductive particles, epoxy resin, solvent and curing agent (par. 13-14).  The epoxy includes biphenyl epoxy resin (par. 15).  The curing agent includes 2-phenyl-4,5-dihydroxymethyl imidazole, which satisfies claimed formula (2) (par. 51).  The solvent includes butyl carbitol (diethylene glycol monobutyl ether) and butyl carbitol acetate (diethylene glycol monobutyl ether acetate) (par. 52).
The amount of curing agent is 0.25-15 parts per 100 parts solvent (par. 53).  The amount of resin is 5-50 parts per 100 parts solvent (par. 53).  The amount of conductive particles is 70-90 % by weight of the paste (par. 53).  Within the above ranges, assuming 70 % conductive particles, 25 parts resin per hundred parts solvent, and 1 part curing agent per hundred parts solvent, then the equivalent amount curing agent is about 0.31 % by weight excluding the solvent, which is within the claimed range of 0.1-1 % by weight excluding the solvent.  
.
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Higano et al in view of Sato et al (US 2002/0096663). 
Higano et al teaches a conductive paste comprising a curing agent for epoxy resin as described above.  Higano et al does not teach that the curing agent includes phenol resin.
However, Sato et al teaches a conductive paste comprising epoxy resin and phenol resin as a hardening agent for the epoxy (par. 31).  The resins provide excellent adhesiveness (par. 30).  A person of ordinary skill in the art would have motivated to combine the phenol resin of Sato et al with the conductive paste of Higano et al in order to include a hardening agent for an epoxy which provides excellent adhesiveness.
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Higano et al in view of Tamura (US 4,587,038). 

However, Tamura teaches a conductive paste containing a silane coupling agent (abstract).  The coupling agent provides improved adhesion and reduced peeling of a conductive film formed from the paste (col. 1, lines 45-65).  A person of ordinary skill in the art would have been motivated to combine the coupling agent of Tamura with the conductive paste of Higano et al in order to obtain improved adhesion and reduced peeling.
Response to Arguments
The previous rejection of claims 1 and 3-6 over Choi et al, Lee et al, Yamamoto et al and Sato et al is withdrawn in light of the applicant’s amendment.  New grounds of rejection are presented above.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        September 9, 2021